UN|TED STATES DlSTRICT COURT
SOUTHERN DlSTRlCT OF OHIO
EASTERN DlVlSlON

Ronald D. Leonard,

P|aintiff, Case No. 2:18-cv-1126
v. Judge Michae| H. Watson
City of Ne|sonvi||e, Ohio, et aI., Magistrate Judge Vascura
Defendants.
OP|N|ON AND ORDER

Ronald D. Leonard (“P|aintifi”) sues Nelsonville, Ohio, Police Chief Chris
Johnson (“Johnson”), Police Ofticer Scott Daw|ey (“Dawley), and the City of
Nelsonvillel Ohio (“City”), under 42 U.S.C. §§ 1983 and 1985 and under Ohio
law. He alleges that his vehicle was parked on US 33 and that Johnson and
Daw|ey conspired to have his vehicle towed in order to extort $50.00 from
Plaintiff, which he was “verbally forced” to pay to a tow truck driver in order to
retrieve his car, and that City failed to train its police officers concerning unlawful
seizures of vehicles.

On October 5, 2018, Magistrate Judge Vascura performed an initial screen
of this case under 28 U.S.C. § 1915(e)(2). She liberally construed P|aintiff’s pro
se complaint as raising a claim for unlawful seizure in violation of the Fourth

Amendment, a procedural due process claim under the Fourteenth Amendmentl

a § 1983 civil conspiracy claim,1 a Monell claim, and various state-law claims.
Magistrate Judge Vascura issued an Order and Report and Recommendation
(“R&R") granting Plaintiff’s motion for leave to proceed in forma pauperis and
recommending dismissal of Plaintiff’s federal claims with prejudice and of his
state-law claims without prejudice. R&R, ECF No. 3. Plaintiff timely objects to
the R&R as it relates to the recommendation of dismissal of some of his claims.2

Magistrate Judge Vascura issued the R&R pursuant to Federal Rule of
Civil Procedure 72(b). Under that ru|e, the Undersigned must determine de novo
any part of the Magistrate Judge’s disposition that has been properly objected to.
Fed. R. Civ. P. 72(b)(3). The Undersigned may accept, reject, or modify the
R&R, receive further evidence, or return the matter to the Magistrate Judge with
instructions. Id.

The R&R specifically advised Plaintiff, howeverl that the Undersigned
would make a de novo review of only “those portions of the Report or specified
proposed findings or recommendations to which objection is made.” R&R 12,
ECF No. 3. Plaintiff objects only to the dismissal of his Fourth Amendment claim.
The Court therefore adopts, without conducting a de novo review, the R&R as it

relates to the dismissal of the remainder of Plaintiff’s claims.

1 This analysis applies equally to Plaintiff’s § 1985 claim.
2 Plaintiff also objected to the calculation of the deadline for objections, but his
objections were filed even under the Court’s deadline. As such, his objection is moot.

Case No. 2:18-cv-1126 Page 2 of 6

Plaintiff does object to the dismissal of his Fourth Amendment claim for
unlawful seizure. With respect to that claim, the R&R notes that the touchstone
for such a claim is reasonableness and that Plaintiff failed to sufficiently allege
that the towing of his vehicle was unreasonable under the circumstances R&R
5, ECF No. 3. The Magistrate Judge notes that Plaintiff’s Complaint alleges that
his vehicle was parked on the highway for less than forty-eight hours but that the
Complaint "contains no allegations [other than Plaintiff’s conclusory allegation
that Johnson and Daw|ey conspired to tow his vehicle in order to extort $50.00]
suggesting that the decision to tow his vehicle was made in bad faith or was
otherwise unreasonable.” Id. at 6.

ln his objection, Plaintiff argues that he intended to include the word
“unreasonable” in his Complaint such that the Court should reject the R&R. The
Court liberally construes this objection as a motion for leave to amend the
Complaint in order to add the word “unreasonab|e.” The motion is denied as
futi|e. That is, even if Plaintiff’s Complaint alleged that Johnson and Daw|ey
unreasonably towed his vehicle, it would not state a Fourth Amendment claim.
Whether or not an action is unreasonable is a legal conclusion, and the
Complaintl even with the addition of that word, is devoid of any factual
allegations that could support an inference that the towing was, indeedl
unreasonable See, e.g., Rodriguez-Melendez v. Dauphin Cty. Drug Task Force,

No. 1:14-CV-12, 2016 WL 4150028, at *4 n.4 (|V|.D. Penn. Ju|y 8, 2016), R&R

Case No. 2:18-cv-1126 Page 3 of 6

adopted by 2016 WL 4089047; Davis v. Nice, No. 5:12-cv-1002, 2012 WL
3961236, at *4 (N.D. Ohio Sept. 10, 2012).

Further, with respect to Plaintiff’s unlawful seizure claim, Plaintiff objects
that Magistrate Judge Vascura overlooked the fact that he alleged in his
Complaint that his vehicle was “|ocated clearly outside the corporation limits of
Defendant Nelsonville, Ohio,” Compl. at 4, ECF No. 2, at the time Johnson and
Daw|ey seized it. Because he alleged that his vehicle was outside of Nelsonville,
he contendsl Magistrate Judge Vascura erred in concluding that Ohio Revised
Code § 4513.61 did not save his claim. The Court disagrees.

The R&R explains that Plaintiff had cited § 4513.61(A)(2) and had alleged
in his Complaint that his vehicle was unlawfully towed under Ohio law because it
had not sat on the roadway for forty-eight hours. She concluded that,
“[a]ssuming arguendo that this statute did not permit Defendants to tow Plaintiff’s
vehicle does not compel the conclusion that their decision was unreasonable
under the circumstances.” R&R 7, ECF No. 3 (citing Ferguson v. Baker, No.
2:16-cv-1525, 2017 WL 9889114, at *2 (D. Nev. Dec. 18, 2017); adopted by 201 8
WL 3518455). ln other words, a violation of a state statute, she explains, is not
necessarily also a violation of the Fourth Amendment.

Plaintiff’s objection that he also alleged that the vehicle was unlawfully
towed under § 4513.61 because it was not parked within the limits of Nelsonville,
Ohio, does not impact the Magistrate Judge’s conclusion that the towing of his

vehicle could be a violation of an Ohio statute and yet not violate the Fourth

Case No. 2:18-cv-1126 Page 4 of 6

Amendment.3 Accordinglyl his objection does not affect the Fourth Amendment
analysis. This is especially true where the Complaint fails to include sufficient
factual details to show that the towing was unreasonable under the Fourth
Amendment, and the mere inclusion in the Complaint that the vehicle was not
located within the limits of Nelsonville does not cure that defect as that fact adds
nothing to the reasonableness of the towing.

Just as it would be futile to permit Plaintiff to amend his Complaint to add
the word “unreasonable,” so too would it be futile to permit Plaintiff to amend his
Complaint to clarify that his vehicle was not “setting [sic] on an interstate
highway,” Compl. 2, but, rather, was “legally parked on the berm-side of the
interstate highway." Obj., ECF No. 6. Plaintiff recognizes in his objection that it
would be reasonable to tow a vehicle that was parked literally on a highwayl
regardless of how long the vehicle had so been parked. He also recognizes that
his Complaint pleaded that his vehicle was parked on the highway. He argues
that the allegation was a typographical error, however, and that he meant to
plead that his vehicle was legally parked on the berm of the highway.

Whether his vehicle was legally parked is a legal conclusionl and the fact
that it was on the berm rather than on the highway itself does not support an
inference about whether it was nonetheless reasonable to tow the vehicle. That

isl just because it would be reasonable to tow a vehicle parked on the highway

 

3 This Opinion and Order offers no opinion as to whether Plaintiff can state a claim for a
violation of State law.

Case No. 2:18-cv-1126 Page 5 of 6

does not mean that it would be unreasonable to tow a vehicle parked on the
berm of the highway. And, contrary to Plaintiff’s objection, it is not common
sense that it would be unreasonable to tow a vehicle parked on the berm of a
highway. Accordinglyl Plaintiff’s proposed clarification to his Complaint would be
futile.

For the reasons addressed above, Plaintiff’s objections are OVERRULED.
Plaintiff’s federal claims are dismissed WITH PREJUD|CE, and his state-law

claims are dismissed W|THOUT PREJUD|CE.

william

MchAEL H. WATsoN, JuDGE
uNrrEo sTATEs olsTRlcT couRT

lT IS SO ORDERED.

Case No. 2:18-cv-1126 Page 6 of 6

